Citation Nr: 0204537	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  99-10 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for head injury.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Mary A. Royle, Attorney At Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1968.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

Although the issue regarding the veteran's head injury has 
been certified to the Board as an issue of entitlement to 
service connection for residuals of a head injury, it is 
clear that the June 2000 rating decision considered the issue 
on whether or not new and material evidence had been 
submitted to reopen the claim, and it was so addressed in the 
June 2000 statement of the case and subsequent supplemental 
statements of the case.  In any event, the Board must 
initially determine whether new and material evidence has 
been submitted regardless of the RO's actions.  The Board 
must address the question of new and material evidence in the 
first instance because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims previously 
and finally denied, whether by the Board or the RO).  Only 
where the Board concludes that new and material evidence has 
been received does it have jurisdiction to consider the 
merits of the claim.  Barnett; Hickson v. West, 11 Vet. App. 
374, 377 (1998).  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).

The Board notes that, although the veteran requested a Travel 
Board hearing in June 2001, his representative subsequently 
withdrew his request in correspondence received in January 
2002.

In correspondence received in April 2001, the veteran's 
representative raised the issues of entitlement to service 
connection for alcohol abuse on a secondary basis and a claim 
for compensation for end-stage liver disease/cirrhosis of the 
liver pursuant to the provisions of 38 U.S.C.A. § 1151.  The 
RO has not addressed these issues in the first instance.  
Therefore the issues are referred to the RO for appropriate 
action and initial adjudication


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A June 1993 Board decision denied service connection for 
residuals of a head injury.  No appeal was initiated from 
this action.

3.  The evidence received since the June 1993 Board decision 
includes evidence that is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  There is competent evidence of record linking the 
veteran's currently diagnosed residuals of a head injury to 
his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for residuals of a head injury has 
been submitted, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

2.  Residuals of a head injury were not incurred in or 
aggravated by military service but are proximately due to or 
the result of his service-connected left knee disability.  38 
U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 1991 & West 
Supp. 2001); 38 C.F.R. §§  3.102, 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
appellant).

Following receipt of the veteran's claim, he was sent 
correspondence and information concerning evidence needed to 
support his claim.  In particular, the veteran was notified 
of the evidence needed to support his claim in copies of the 
June 2000 rating decision sent to him and in the Statement of 
the Case issued that same month, and Supplemental Statements 
of the Case issued in December 2000, April 2001 and December 
2001.  The veteran was provided a personal hearing in 
November 2000.  The Board finds that the veteran has been 
fully informed of what additional evidence and information is 
required with regard to his claim.  He has submitted a 
medical opinion from a private physician.  Since the veteran 
has not indicated that there is any further relevant evidence 
available, there is no reasonable possibility that any 
further assistance would aid him in substantiating his claim.  
See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).  

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3,156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a) as is outlined in the decision 
below.

Factual Background

In March 1990, the veteran originally filed a claim for 
service connection for residuals of a head injury.  The RO 
denied his claim in May 1991 on the basis that his service-
connected disability did not cause his injury.  The veteran 
appealed the rating decision.  In June 1993, a Board decision 
also denied his claim for service connection for residuals of 
a head injury on the basis that the evidence did not show 
that his residuals of a head injury were proximately due to 
or the result of his left knee disability.  The veteran did 
not appeal that decision.

The evidence before the Board at the time of the June 1993 
decision included service medical record, as well as VA and 
private treatment records.  Service medical records are 
silent for a head injury.

Service connection was established for postoperative medial 
meniscectomy of the left knee with ligamentous instability in 
an April 1968 rating decision and assigned an initial 20 
percent rating.

VA treatment records include a September 1975 progress note 
wherein the veteran complained that his knee buckled on him.  
He was issued a knee brace in October 1975.  The veteran 
requested admission to a detox program in July 1988, 
reporting he had been in two different programs before.  In 
February 1989, he again complained of left knee instability 
and his liver function tests were elevated secondary to 
alcohol abuse.  He was admitted to the chemical dependence 
unit in September 1989, and it was noted that his left knee 
was unstable and that he was awaiting left knee surgery.

January 1990 treatment records from Crouse Irving Memorial 
Hospital were also of record.  He was admitted to the 
facility on January 13, and again on January 18.  These 
records note the veteran's long history of alcohol abuse and 
show that he was admitted six days after he sustained a blunt 
head injury complicated by a skull fracture, epidural 
hematoma, left-sided temporal contusion and right-sided 
subfrontal intracerebral contusion.  The initial discharge 
summary shows that he was an alcoholic who fell down several 
stairs, striking his head and losing consciousness for at 
least several minutes.  The veteran was admitted and held 
against his will and was readmitted against his will after he 
left the hospital and was brought back by the police.  A 
neurology progress note indicates the veteran was initially 
injured while intoxicated.  

The veteran and his wife's submitted statements were also of 
record.  In February 1990, he submitted a statement 
indicating he was drinking on his birthday (January [redacted]), when 
his left knee collapsed and he fell on a worktable and then 
to the floor causing his head injury.  In his substantive 
appeal, submitted August 1991, the veteran stated that he was 
completely alcohol-free from August 1989 until the day after 
his birthday and the accident, to alleviate his extreme pain.  
In her September 1991 statement, his wife also averred that 
the veteran had been alcohol-free at the time of his head 
injury.  On his birthday he was stringing phone wire to his 
computer's modem in the cellar.  She heard a loud noise and 
when he did not return from the basement she went down and 
found him semiconscious on the floor.  She stated that he had 
fallen off the step stool.  She believed his knee had 
collapsed because he later had extreme difficulty trying to 
balance on his left leg.  In his May 1992 statement, the 
veteran indicated that his left knee was unstable prior to 
the 1990 injury and that he had a hard time remembering the 
circumstances surrounding his fall.  He believed that the RO 
had relied on inaccurate information in denying his claim.

VA treatment records, dating from February 1990 to May 1992, 
are also of record.  February 1990 notes include the 
veteran's history of a remote left knee injury with 
subsequent complaints of the joint giving out, as well as a 
history of alcohol abuse and recent closed head injury.  In 
another note, it was opined that the veteran's knee buckling 
could have been a contributing factor and further opined that 
there were many other possible contributing factors.  He was 
to be fitted with a Lenox-Hill knee brace.  Another February 
1990 progress note indicates the veteran and his wife 
reported his left knee gave out while on a ladder in his 
cellar.  He fell backwards after losing his balance, came 
upstairs and seemed okay to his wife.  

Additional VA outpatient treatment records follow the 
veteran's treatment for his service-connected knee.  In 
October 1991, he underwent left knee reconstructive surgery.  
The operation report indicates he fell in his basement after 
his knee gave out.  He wore a custom brace since May 1990, 
but still had gross instability with the joint giving out 
daily.  

Also of record was the transcript of the veteran's testimony 
at a July 1991 personal hearing.  During the hearing, he 
testified that he was working on the computer in his basement 
with his child on his birthday.  When called by his wife he 
got up.  His left knee buckled and he fell against the 
workbench.  There were no witnesses to his fall.  His left 
knee condition had been more severe in the last four years 
and he wore a brace since February 1990.  He testified that 
his earlier submitted statement was inaccurate and that he 
did not remember submitting it.  He further testified that he 
last had a drink in August 1989 and that he had been given 
Social Security Disability benefits because of his head 
injury.

A July 1991 Social Security Administration Award was also of 
record.  

Evidence added to the record since the June 1993 Board 
decision includes VA treatment records, dating from March 
1992 to June 1999, and indicating multiple admissions for 
treatment of chronic alcohol abuse, as well as ongoing 
treatment for his left knee disability.  

A May VA 1999 treatment record notes that the veteran 
recalled his left knee problem precipitating his fall and 
subsequent head injury and requested a statement to that 
opinion.  The examiner opined that it was possible for 
someone to fall with dysfunctional knee and sustain a 
subdural injury.  


Personal statements were also added to the record.  In May 
1996, his wife's September 1991 statement was resubmitted.  A 
family friend, in a July 1996 statement, indicated she 
visited the veteran and his family on his birthday in January 
1990.  After dinner, the veteran went to the basement to do 
some work.  No one saw him fall but when he did not respond 
several hours later, they found him on the floor next to a 
ladder.  He had obviously fallen from the ladder and struck 
his head on the workbench and concrete floor.  She stated 
that he did not drink that day but did the day after the head 
injury. 

In April 1999, the veteran attempted to reopen his claim for 
service connection for residuals of a head injury.

During his November 2000 personal hearing, the veteran 
testified that he fell from a step stool or ladder in early 
January 1990 because his left knee gave out.  His wife 
testified that she was upstairs when he fell.  Approximately 
twenty minutes after she heard a noise, she went downstairs 
and found the veteran unconscious on the floor.  He had not 
been drinking.  

The veteran submitted a prehospital care report from the City 
of Binghamton, dated the day after he sustained his head 
injury.  The report indicates only that veteran signed a 
release form.  He also submitted a VA report of contact from 
the VA Medical Center, shows that the veteran refused to 
accept treatment at the facility.    

Enzo J. Sella, M.D., a board certified orthopedist, conducted 
an independent medical examination of the veteran in January 
2001.  The medical history indicated the veteran had ongoing 
problems with left knee instability and wore a knee brace 
since 1975.  He reported that he fell in January 1990 when he 
shifted his weight to the left leg while standing on a stool.  
He reported being sober at the time.  Dr. Sella notes that 
the veteran's January 1990 hospital admission records show 
that he was heavily intoxicated at the time of the accident.  
Dr. Sella noted that there was documentation that the veteran 
had a significant left knee injury and internal derangement 
which over time caused repeated buckling and giving way.  He 
opined that it was therefore medically reasonable to assume 
that at the time of his fall in 1990, the knee gave way when 
he shifted his body weight onto the left leg while standing 
on the step ladder and that this caused him to fall.  Later, 
he opined that subdural hematoma was directly related to the 
fact that his knee gave way and caused him to fall.  In a 
February 2001 letter, Dr. Sella states that he reviewed the 
veteran's medical records and that his final opinion was 
based on the veteran's oral history and the reviewed medical 
records.  

Analysis

Given that the Board's 1993 decision is final, it is not 
subject to revision in the absence of a showing of clear and 
unmistakable error.  Furthermore, the claim may not be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104.

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board must first determine whether the evidence is new 
and material.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, Hodge stressed that under the 
regulation, new evidence that was not likely to convince the 
Board to alter its previous decision could be material if 
that evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").  

The Board finds that the May 1999 VA medical opinion and Dr. 
Sella's January 2001 opinion, were not of record at the time 
of the June 1993 Board decision and are so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  Therefore, there is new and material evidence 
to reopen the claim.  38 C.F.R. § 3.156(a).  Accordingly, the 
claim is reopened.  38 U.S.C.A. § 5108.

Having determined that there is new and material evidence to 
reopen the claim, the Board must proceed to evaluate the 
merits of the claim.

The veteran contends that his residuals of a closed head 
injury suffered in January 1990, are the result of a fall 
caused by his service-connected left knee disability.

A disability is service connected if it is proximately due to 
or the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a) (2001).  In addition, secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. 448.

As the finder of fact, the Board is required to weigh and 
analyze the evidence of record and make determinations as to 
the credibility of the evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1998); Goodsell v. Brown, 5 Vet. App. 
36, 42 (1993) (Board failed to evaluate credibility and 
probative value of physicians' statements).  

Initially, the Board finds the veteran's history and 
statements in the claims file are contradictory.  His first 
statement submitted in February 1990, indicating that he was 
drinking prior to his fall, is directly inconsistent with his 
and his wife's later submitted statements and his testimony 
denying any alcohol consumption prior to the fall.  Moreover, 
the medical evidence shows the veteran had a serious alcohol 
abuse problem both prior to and subsequent to his head 
injury.  

However, the Board finds that the later treatment records 
indicating that the veteran sustained a head injury as a 
result of a fall precipitated by his left knee instability 
are credible.

In a May VA 1999 treatment record, the examiner opined that 
it was possible for someone to fall with dysfunctional knee 
and sustain a subdural injury.  

Dr. Sella indicated his opinion was based on the veteran's 
oral history and his review of the medical records.  It is 
clear that Dr. Sella accepted the veteran's history in 
determining that it was medically reasonable to assume his 
knee gave way when he fell.  

While the evidence is not overwhelmingly in the veteran's 
favor, the recently submitted evidence provides a plausible 
basis to conclude that the service-connected knee disorder 
caused or contributed to the head injury sustained by the 
veteran in January 1990.  There is no proof positive that the 
injury was due to the use of alcohol.  The Board concludes 
that the evidence is so evenly balanced as to require 
resolution of doubt in the veteran's favor.  Therefore, the 
Board finds that the preponderance of the evidence is in 
favor of secondary service connection for residuals of a head 
injury.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 
3.303, 3.310(a).


ORDER

Service connection for residuals of a head injury is allowed.


REMAND

Because of the action taken above, the Board is unable to 
review the issue of entitlement to TDIU, pending a rating 
decision by the RO on the service-connected head injury.  

In testimony presented at a November 2000 VARO hearing, it 
was indicated that the veteran had applied for Social 
Security Administration (SSA) disability benefits.  If the 
veteran has been awarded those benefits, the SSA records 
should be obtained and incorporated into the claims folder.  

The veteran should be contacted and asked to provide 
information regarding any additional treatment, VA or 
private, for his service-connected disorders.

Under the circumstances, the case is remanded for 
the following:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
VA or private, who treated the veteran 
for his left knee disorder since June 
1999, or residuals of a head injury since 
January 1990.  After securing the 
necessary releases, the RO should obtain 
these records.  Any records received 
should be associated with the claims 
folder.  The veteran and his 
representative should be informed of all 
failed attempts to obtain these records. 

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  After the above-requested records 
have been received, the veteran should be 
afforded a VA neurological examination to 
ascertain any residuals of the head 
injury sustained in January 1990.  The 
claims folder should be made available to 
the examiner for review before the 
examination, and a notation to the effect 
that this record review took place should 
be included in the examination report.  

The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of the service-
connected left knee disorder.  All 
indicated tests and studies are to be 
performed.  The claims folder is to be 
made available to the examiner prior to 
examination for use in the study of the 
case, and a notation to the effect that 
this record review took place should be 
included in the examination report.  The 
examiner should set forth all objective 
findings regarding the left knee 
disability, including complete range of 
motion measurements and whether there is 
any joint instability.  The orthopedist 
should also be requested to identify any 
objective evidence of pain, painful 
motion, or functional loss due to pain as 
a result of the veteran's right knee 
disability.  The extent of any weakened 
movement, excess fatigability or 
incoordination associated with the left 
knee disability should be specifically 
assessed.  The orthopedist should also 
express an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
limitation of motion during flare-ups.  
If not feasible, the examiner should so 
state.  

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4.  Inasmuch as the issue of entitlement 
to TDIU is deemed to be "inextricably 
intertwined" with the grant of service 
connection for a head injury, the RO 
should take appropriate adjudicative 
action, and provide the appellant and 
representative, if any, notice of the 
determination and the right to appeal.  
If a timely notice of disagreement is 
filed, the appellant and representative, 
if any, should be furnished with a 
statement of the case and given time to 
respond thereto.

After the development requested above has 
been completed to the extent possible, 
the RO should again review the record.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

5. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

